Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  142956                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  NANCY JANE DeFRAIN, Personal                                                                                        Justices
  Representative of the Estate of
  WILLIAM DeFRAIN,
               Plaintiff-Appellee,
  v                                                                 SC: 142956
                                                                    COA: 294505
  STATE FARM MUTUAL AUTOMOBILE                                      Wayne CC: 08-125814-NF
  INSURANCE COMPANY,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the March 10, 2011
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether this case is controlled by Jackson v State
  Farm Mutual Automobile Insurance Company, 472 Mich 942 (2005), and whether the
  30-day notice requirement regarding hit-and-run accidents in the defendant’s policy is
  enforceable without a showing of prejudice to the defendant due to the claimant’s failure
  to comply with the provision. The parties may file supplemental briefs within 42 days of
  the date of this order, but they should not submit mere restatements of their application
  papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2011                  _________________________________________
           d0914                                                               Clerk